Citation Nr: 0609351	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a left 5th toe fracture.

2.  Entitlement to service connection for sinus headaches.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a Eustachian tube 
disability.

6.  Entitlement to service connection for bilateral eye 
disability.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for a ganglion cyst of 
the left wrist.

9.  Entitlement to service connection for diverticulosis.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for left ear hearing 
loss disability.

12.  Entitlement to an initial compensable disability rating 
for right ear hearing loss disability.

13.  Entitlement to service connection for a thoracic spine 
disability.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issues of entitlement to service connection for 
hypertension and left hearing loss disability and entitlement 
to a compensable rating for right hearing loss disability are 
addressed in the remand that follows the order section of 
this decision.




FINDINGS OF FACT

1.  The veteran's left 5th toe fracture residuals are 
manifested by mild impairment.

2.  The veteran does not currently have chronic sinus 
headaches.  

3.  The veteran does not currently have a chronic disorder of 
the right ankle.  

4.  The veteran does not currently have a chronic disorder of 
left ankle.  

5.  The veteran does not currently have a chronic disorder of 
the Eustachian tubes.  

6.  The veteran does not currently have a chronic disorder of 
either eye.  

7.  The veteran does not have currently have chronic 
depression.  

8.  The veteran does not currently have a ganglion cyst of 
the left wrist.

9.  Diverticulosis was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
right 5th toe fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 
(2005).

2.  Sinus headaches were not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

3.  A right ankle disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  A left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

5.  A Eustachian tube disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

6.  Bilateral eye disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

7.  Depression was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

8.  A ganglion cyst of the left wrist was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

9.  Diverticulosis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for multiple 
disorders, as listed above.  He is also seeking a compensable 
disability rating for his service-connected fracture 
residuals of the left 5th toe.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506). 

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in a March 2001 letter from the RO and in the 
Statement of the Case and Supplemental Statement of the Case.  
Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
a compensable rating for disability of the right 5th toe, or 
a disability rating or effective date for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned.  In addition, the Board has 
determined that a compensable disability rating is not 
warranted for the right 5th toe disability, so an effective 
date will not be assigned.  Consequently, the failure to 
provide notice with respect to those elements was no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate any 
of the claims.  The Board is also unaware of any such 
outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.




Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The Board notes initially that service connection has been 
granted for residuals of a left 5th toe fracture.  However, 
the January 2002 VA examiner reported the veteran's account 
of his having injured the left great toe in service.  While 
the veteran is competent to describe his injury and 
symptomatology, the service medical records clearly show that 
the injury was to his left "little toe."  Plate IV under 
38 C.F.R. § 4.71a shows that the 5th toe is considered to be 
the shortest toe.  If the veteran wishes compensation for an 
injury to his left great toe, the appropriate remedy would be 
to file a service connection claim with the RO.  As the 
veteran is currently only service connected for the left 5th 
or "little toe," and as the service medical records support 
this, the Board will only consider his entitlement to a 
compensable rating for that toe.

While the veteran reports subjective symptoms of pain while 
standing and walking, there is simply no objective evidence 
of impairment resulting from this injury.  The February 2005 
examiner reported that there was no tenderness, weakness, 
edema, atrophy or disturbed circulation of the left foot.  
There was no objective limitation with standing or walking.  
An X-ray study disclosed that the left foot was normal.  

The January 2002 examiner similarly reported normal X-ray 
findings with respect to left foot.  There was no objective 
evidence of painful motion, edema, drainage, effusion, 
abnormal movement, instability or tenderness.  The veteran 
did not require shoe inserts or corrective devices.  His gait 
was normal, and the veteran was found not to have limited 
function on standing and walking.  The examiner concluded 
that the injury does not limit the veteran's activities of 
daily life or his employment.  

In essence, the veteran has no objectively verifiable 
residuals of his in-service injury.  Based on the objective 
evidence, the Board concludes that the fracture residuals are 
not productive of the moderate impairment required for a 
compensable evaluation under Diagnostic Code 5284. 

The Board also notes, by way of comparison, that a 10 percent 
disability rating is for assignment under Diagnostic Code 
5173 for amputation of three or four toes, not including the 
great toe, where there is no metatarsal involvement.  In 
addition, Diagnostic Code 5172 provides that a noncompensable 
rating is warranted for amputation of one or two toes, other 
than the great toe, if there is no metatarsal involvement.  
In the veteran's case, the fracture of his 5th toe is 
described as being at the distal phalange, which would equate 
to no metatarsal involvement.  There is simply no suggestion 
from the medical evidence that the veteran's fracture 
residuals approximate amputation of even one toe.  
Accordingly, the residuals do not warrant a compensable 
evaluation under Diagnostic Code 5173.

The Board has also considered additional functional loss due 
to pain under 38 C.F.R. § 4.40 (2005) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
discussed above, there is no objective evidence of any 
functional impairment due to the fracture residuals.  In 
addition, the medical evidence indicates that the disability 
does not limit the veteran's activities of daily life or his 
employment.  Accordingly, the Board finds no basis to assign 
a compensable rating.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected 
symptomatology.  Although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board finds 
that the subjective symptom of pain associated with extensive 
standing and walking represents no more than mild 
symptomatology, particularly in light of the objective 
evidence of record, which is almost entirely negative.  

Consideration has been given to assigning a staged rating; 
however, at no time during the initial evaluation period has 
the disability warranted a compensable rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.

Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Analysis

While service medical records contain clinical findings with 
respect to the Eustachian tube, the right and left ankles, 
conjunctivitis, and complaint of depression and worry, those 
records do not establish that the veteran had a chronic 
disability with respect to any of these claimed disabilities.  
An August 1978 Report of Medical History includes a notation 
that the veteran had a cyst of the left wrist removed in 
1967, prior to service; but there are no further findings 
with respect to this condition.  The report of examination 
for discharge in June 1994 shows that, with the exception of 
hearing loss, all systems were normal on clinical evaluation, 
including the veteran's mouth, throat, skin, ears, upper 
extremities, lower extremities, feet, eyes, and psychiatric 
condition.

Moreover, there is no medical evidence showing that the 
veteran currently has sinus headaches, depression, ganglion 
cyst of the left wrist or any disability of the ankles, eyes, 
or Eustachian tube.

The evidence of that the veteran currently has any of these 
claimed disabilities is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disabilities since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not warranted for any of 
these claimed disabilities.  The Board has also considered 
the doctrine of reasonable doubt in deciding these claims but 
has determined that it is not for application because the 
preponderance of the evidence is against the claims.




ORDER

A compensable disability rating for residuals of a right 5th 
toe fracture is denied.

Service connection for sinus headaches is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for an Eustachian tube disability is 
denied.

Service connection for bilateral eye disability is denied.

Service connection for depression is denied.

Service connection for a ganglion cyst of the left wrist is 
denied.

Service connection for diverticulosis is denied.


REMAND

The veteran has a current hearing loss disability of the left 
ear based on March 2005 speech recognition scores of 92 
percent.  38 C.F.R. § 3.385 (2005).  In addition to a current 
disability, the service medical records show a notation on a 
June 1990 audiogram that the veteran was routinely exposed to 
hazardous noise in service.  

While the veteran currently has left ear hearing loss 
disability and was exposed to acoustic trauma in service, he 
has not been afforded a VA examination to determine the 
etiology of the disability.  In the Board's opinion, such an 
examination is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to this 
claim.  See 38 C.F.R. § 3.159(c)(4) (2005).  Moreover, as the 
assignment of a disability rating for the right ear requires 
a determination as to whether the left ear is service-
connected, that issue is inextricably intertwined with the 
left ear issue.  

With respect to the claim for service connection for 
hypertension, the Board notes that the veteran's service 
medical records contain several diastolic blood pressure 
readings at or above 90mm.  See 38 C.F.R. § Diagnostic Code 
7101, Note (1).  The February 2005 VA examiner also referred 
to an October 25, 1985, record, which he stated reveals that 
the veteran has hypertension.  The Board has been unable to 
locate this document.  The examiner did not elaborate on this 
finding, and did not provide a medical opinion with respect 
to hypertension.  Therefore, the Board also finds that an 
examination and medical nexus opinion are necessary to 
resolve this issue.

With respect to the claim for service connection for 
disability of the thoracic spine, the Board notes that the 
February 2005 examiner stated his opinion that the veteran's 
present thoracic spine condition is as likely as not a result 
of his condition during military service.  However, the 
examiner also concluded in a separate paragraph that "a 
diagnosis is not possible because there is no objective 
finding to establish a diagnosis."  The examiner's 
conclusions appear to be contradictory, and the Board 
therefore finds that the examination report is inadequate 
with respect to this issue.

Accordingly, these issues are REMANDED to the Appeals 
Management Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that the appellant submit any pertinent 
evidence in his possession and any 
outstanding medical records pertaining to 
post-service treatment or evaluation of 
his hearing loss, hypertension and 
thoracic spine conditions, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request that he 
submit the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA audiological examination.  The 
claims folder must be made available to 
and be reviewed by the examiner.  In 
addition to providing current audiometric 
and Maryland CNC readings, and current 
diagnoses with respect to both ears, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that any currently diagnosed 
left ear hearing loss is related to noise 
exposure experienced during the veteran's 
military service.  The examiner must also 
provide the rationale for the opinion.  

4.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's hypertension, 
if present.  The claims folder must be 
made available to and be reviewed by the 
examiner.  If the veteran is found to 
have hypertension, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder originated during service or 
is otherwise etiologically related to 
service.  The rationale for all opinions 
expressed must also be provided.  

5.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
thoracic spine disorder.  The claims 
folder must be made available to and be 
reviewed by the examiner.  With respect 
to each currently present disorder of the 
thoracic spine, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
the veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


